 1

 2

 3

 4
                                                           JS-6
 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   JUAN MEDINA,                              Case No. CV 18-09167 AB (RAO)
12                       Petitioner,
                                               JUDGMENT
13          v.
14   SUPERIOR COURT OF
     CALIFORNIA,
15
                         Respondent.
16

17

18         IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
19   without prejudice for the reasons set forth in the related Memorandum and Order
20   Regarding Summary Dismissal of Petition for Writ of Habeas Corpus and Denial of
21   Certificate of Appealability.
22

23   DATED: 3/4/2019
                                         ___________________________________
24
                                         ANDRÉ BIROTTE JR.
25                                       UNITED STATES DISTRICT JUDGE
26

27

28
